People v Fields (2020 NY Slip Op 04009)





People v Fields


2020 NY Slip Op 04009


Decided on July 16, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 16, 2020

Manzanet-Daniels, J.P., Mazzarelli, Gesmer, Oing, Singh, JJ.


11851 5103/08

[*1] The People of the State of New York, Respondent,
v Andre Fields, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Allen Fallek of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Michael J. Yetter of counsel), for respondent.

Judgment of resentence, Supreme Court, New York County (Thomas Farber, J.), rendered January 19, 2016, resentencing defendant to an aggregate term of 10 years, unanimously affirmed.
The court properly denied youthful offender treatment. The record supports the court's finding that defendant was ineligible for such an adjudication because he was convicted of armed felonies and his participation was not "relatively minor" (CPL 720.10[2][a]; [3][ii]). In any event, we find no basis to disturb the court's alternative determination that, regardless of eligibility, youthful offender treatment was not warranted.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 16, 2020
CLERK